Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-23-2004

Chen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2156




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Chen v. Atty Gen USA" (2004). 2004 Decisions. Paper 782.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/782


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-2156


                                   QI DENG CHEN,
                                             Petitioner

                                           v.

                         JOHN ASHCROFT, Attorney General
                               of the United States,
                                                Respondent


                       On Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             (Board file no. A76-280-480 )


                       Submitted under Third Circuit LAR 34.1(a)
                                    April 22, 2004

  BEFORE: SCIRICA, Chief Judge, and ROSENN and GREENBERG, Circuit Judges

                                 (Filed: April 23, 2004)


                              OPINION OF THE COURT


GREENBERG, Circuit Judge.

      This matter comes on before this court on Qi Deng Chen’s petition for review of a

final order of the Board of Immigration Appeals dated April 7, 2003, affirming, without

opinion, a decision of an immigration judge denying his applications for asylum,
withholding of removal, and deferral of removal under the United Nations Convention

Against Torture. The immigration judge denied Chen relief in an oral decision followed

by a written order. We have jurisdiction under 8 U.S.C. § 1252(a)(1). As Chen

acknowledges, see petitioner’s br. at 12-14, our standard of review is deferential both as

to the law and the facts, though it is somewhat more expansive on legal issues. See

Abdulrahman v. Ashcroft, 330 F.3d 587, 591 (3d Cir. 2003); Abdille v. Ashcroft, 242

F.3d 477, 483 (3d Cir. 2001).

       In considering this matter we are aware that since Congress amended the definition

of “refugee” in 1996 to include persons who are subject to, or opponents of, coercive

population control programs, federal courts have undertaken the difficult task of

determining which types of resistance to such programs merit protection through refugee

status. See, e.g., Li v. Ashcroft, 356 F.3d 1153 (9th Cir. 2004) (en banc). Here we have

reviewed this matter and have concluded that the record supports the immigration judge’s

finding that Chen has failed to establish persecution arising from resistence to a

population control policy. Rather, any punishment of him would be by reason of his

altercation with a public official. We will not stretch INA § 101(a)(42)(A), 8 U.S.C. §

1101(a)(42)(A), to include such conduct to be a “political opinion” entitled to protection.

       The petition for review will be denied.




                                             2